Citation Nr: 0635655	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
degenerative joint disease. 

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral immature cataracts. 



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from February 1941 to December 
1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), and 
from a July 2004 decision reconsidering the claims. 


FINDINGS OF FACT

1.  By a December 2004 letter, and again by an April 2005 
letter, the veteran informed the RO that he did not desire to 
pursue an appeal of requests to reopen his previously denied 
claims for service connection for degenerative joint disease 
and bilateral immature cataracts.

2.  The veteran has not provided any indication since those 
notice letters that he wishes to pursue appeals of the 
requests to reopen the claims for service connection for 
degenerative joint disease and bilateral immature cataracts.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for 
degenerative joint disease, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2006).

2.  Because the veteran has withdrawn his appeal relating to 
the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for 
bilateral immature cataracts, the Board does not have 
jurisdiction to consider that claim. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Requests to Reopen Claims for
Service Connection for Degenerative Joint Disease
and Bilateral Immature Cataracts 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

Following issuance of the RO decision in May 2004 denying 
reopening of the veteran's claims for service connection for 
degenerative joint disease and bilateral immature cataracts, 
and also following the RO's July 2004 decision reconsidering 
and confirming that denial of reopening those claims, the 
veteran in September 2004 and October 2004 submitted 
statements effectively disagreeing with the denial of 
reopening those claims and expressing a "notice of 
disagreement," thus initiating his appeals.  38 C.F.R. 
§§ 19.27, 20.200, 20.201. 

However, following the RO's issuance of a statement of the 
case in November 2004 addressing both appealed issues, the 
veteran in January 2005 submitted a VA Form 9 on which he did 
not indicate a desire to perfect his appeal, and accompanying 
that Form 9 his submitted a letter informing, pertinently, 

This is in reply to your letter of Nov. 30, 2004 
which I received on December 10, 2004.  I read your 
letter thoroughly, including the Statement of the 
Case and VA Form 9.  I don't want to appeal to the 
Board of [Veterans' Appeals] because all I want is 
compensation or benefits as prisoner of war if that 
is attainable because the sickness that I am 
suffering now is considered by you as not service 
connected.  If I appeal to the Board of [Veterans' 
Appeals] it is time consuming and expensive and by 
the time the Board of [Veterans' Appeals] decides my 
case I may be dead because I am already old and 
sickly.

Thus, the veteran by the above letter clearly expressed a 
desire not to pursue his appeal, effectively not perfecting 
his appeal despite his submission of the uncompleted VA Form 
9, which, as this letter reveals, he apparently did not fully 
understand was meant to serve as a means for perfecting an 
appeal of his claims.  

The Board notes that, concurrent with the appeal here 
addressed, the veteran was also pursuing other claims 
including for service connection for heart disease as related 
to his former-POW status.  Thus, while the POW-related 
compensation he addressed in the letter may have meant 
compensation for the degenerative joint disease and immature 
cataracts which were the subject of appeal, it may have been 
in reference to his otherwise-claimed heart disease.  

The RO apparently did not recognize the veteran's withdrawal 
of his appeal, as it then issued a supplemental statement of 
the case in March 2005, again addressing the requests to 
reopen the claims for service connection for degenerative 
joint disease and immature bilateral cataracts.  The RO in 
the supplemental statement of the case noted the VA Form 9 
submitted in January 2005, but failed to note the veteran's 
written withdrawal of his appeals which accompanied that 
form.  

The veteran accordingly responsively submitted another letter 
in April 2004, making specific reference to the supplemental 
statement of the case, which he referred to as "your letter 
of March 14, 2005," and reiterating that he was withdrawing 
his appeal of those claims.  

The RO was perhaps confused because the veteran continued to 
thereafter submit medical evidence.  However, it appears that 
these later submissions, while they also included findings or 
diagnoses addressing degenerative joint disease and/or 
cataracts, were meant to support his other ongoing claims.  
The Board notes that the veteran did not, after his April 
2004 correspondence, submit any statements suggesting that he 
intended to continue his appeal.  Nonetheless, the RO issued 
a further supplemental statement of the case in July 2005.  
The veteran did in August 2005 submit a letter responsive to 
this supplemental statement of the case, informing that he 
had nothing further to add.  However, it appears that the 
veteran's August 2005 letter was merely a commendable 
responsive courtesy, as he did not then suggest that he 
wished to continue his appeal.  

Parenthetically, the Board notes that the RO by a June 2005 
rating action granted service connection for cardiovascular 
disease based upon the veteran's status as a former POW, and 
also granted a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
It appears that the favorable action taken by the RO as to 
those claims fully met the concerns expressed by the veteran 
in his January 2005 letter, quoted above.

Thus, because the veteran has withdrawn his appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review that claims of entitlement to service 
connection for degenerative joint disease or bilateral 
immature cataracts, or any request to reopen these claims, 
and these claims and the requests  to reopen these claims 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the request to reopen the claim of 
entitlement to service connection for degenerative joint 
disease is dismissed.

The appeal as to the request to reopen the claim of 
entitlement to service connection for bilateral immature 
cataracts is dismissed.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


